                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARIBEL CUBERO                                   :           CIVIL ACTION
                                                  :
    v.                                            :           No. 18-4989
                                                  :
 PBM, CMSI OF PHILADELPHIA                        :

                                            ORDER

         AND NOW, this 2nd day of December, 2019, the Court having ordered Plaintiff Maribel

Cubero to either (1) cause her attorney to enter his or her appearance in the above-captioned case,

or (2) inform the Court regarding whether she wishes to proceed pro se, no later than

November 4, 2019, and Cubero having failed to comply with at least three of this Court’s previous

orders, and for the reasons set forth in the accompanying Memorandum, it is ORDERED this case

is DISMISSED for failure to prosecute.

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                      BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.
